 
 
I 
108th CONGRESS
2d Session
H. R. 4592 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2004 
Mr. Blumenauer (for himself, Mr. Walden of Oregon, Ms. Hooley of Oregon, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To establish a national demonstration project to improve intervention programs for the most disadvantaged children and youth, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Friends of the Children National Demonstration Act. 
2.FindingsCongress finds that— 
(1)the single most important protective factor in a child’s life is a long-term relationship with a supportive, caring adult; 
(2)while the most disadvantaged children can be accurately identified as early as age 5, very few long-term intervention programs are initiated at this age;  
(3)no Federal competitive grant or contract program exists to fund innovative programs matching the most disadvantaged children beginning at age 5 with professional mentors for 10 years or more;  
(4)privately-funded programs matching professional mentors with the most disadvantaged children beginning at an early age for the child and lasting for 10 years or more, show great promise in benefiting the most disadvantaged children and youth; and 
(5)violent juvenile crime is a national problem, and the most disadvantaged children and youth need support specifically targeted to help them from becoming involved in, or a victim of, violent juvenile crime.  
3.PurposesThe purposes of this Act are as follows: 
(1)To establish a national demonstration project to promote learning about successful early and sustained childhood interventions, with programs carried out by Friends of the Children local chapters, by employing and measuring an effective approach for improving the lives and future prospects of the most disadvantaged children and youth.  
(2)To demonstrate an effective early intervention program that serves the most disadvantaged children and youth through private/public partnerships to prevent the need for costly incarceration, rehabilitation, and treatment at a later date.  
(3)To document best practices for conducting a successful early intervention for the most disadvantaged children and youth, based on the results of Friends of the Children local chapters.  
(4)To produce lessons and data from the operating experiences of those Friends of the Children local chapters that will provide information to improve policy in the public and private sectors.  
4.Establishment of demonstration project 
(a)In generalFrom amounts made available to carry out this Act, the Attorney General shall carry out a demonstration project under which the Attorney General makes a grant to Friends of the Children, National Office, to be subgranted by such office to Friends of the Children local chapters to pay for the Federal share of the cost of carrying out early intervention programs under this Act. 
(b)Eligible local chaptersFriends of the Children local chapters serving the following cities are eligible to participate in the demonstration project: 
(1)Chester, Pennsylvania.  
(2)Cincinnati, Ohio.  
(3)Eugene, Oregon.  
(4)Klamath Falls, Oregon.  
(5)New York, New York.  
(6)Portland, Oregon.  
(7)Salem, Oregon.  
(8)San Francisco, California.  
(9)Seattle, Washington.  
(10)Wilmington, Delaware. 
(11)Boston, Massachusetts. 
(c)Federal share 
(1)In generalThe Federal share of the cost referred to in subsection (a) may not exceed 75 percent.  
(2)Non-federal shareThe non-Federal share of such cost may be provided in cash or in-kind. 
5.Eligibility 
(a)In generalTo be eligible to receive a subgrant under this Act, a Friends of the Children local chapter serving a city referred to in subsection (b) shall submit an application to Friends of the Children, National Office, at such time, in such manner, and containing such information as Friends of the Children, National Office may require.  
(b)Selection criteriaIn making subgrants under this Act, Friends of the Children, National Office, shall consider the ability of the Friends of the Children local chapter— 
(1)to implement an early intervention program for the most disadvantaged children and youth;  
(2)to identify and target the most disadvantaged children and youth through a three-tiered process of identifying the children including— 
(A)several weeks of classroom (either kindergarten or first grade) observation;  
(B)assessment forms completed by the classroom teachers and other relevant school staff; and 
(C)a closed session with elementary school teachers, family, counselors, and administrators; and  
(3)to participate in an evidence-based evaluation of the early intervention program for the most disadvantaged children and youth.  
6.Uses of funds 
(a)Programs 
(1)Core featuresA Friends of the Children local chapter that receives a subgrant under this Act shall use some or all of the subgrant amounts to carry out an early intervention program with the following core features:  
(A)Target groupThe program shall target children between the ages of 5 and 7 years old for initial enrollment who— 
(i)are at most risk of— 
(I)abuse and neglect;  
(II)school failure;  
(III)juvenile delinquency and gang and drug involvement; and  
(IV)teen pregnancy; and  
(ii)are unlikely to develop any form of resiliency without intensive, long-term intervention; and  
(iii)as adults, are likely to have problems with mental illness, substance abuse, and the criminal justice system. 
(B)Professional mentorsThe program shall make significant use of professional adult role models to serve no more than eight children through one-on-one relationships on a weekly basis for approximately 12 years. 
(C)Long-term involvementProfessional mentors will engage each child one-on-one on a weekly basis for approximately 12 years  
(2)Permissible servicesThe Friends of the Children local chapter may use some of the subgrant amounts to secure training and technical assistance from the Friends of the Children National Office to build its infrastructure to improve its capacity to service youth. 
(b)Evaluation and related activitiesFriends of the Children National Office shall (and may use grant amounts under this Act, without regard to the limitation set forth in (c)(2) of this section, to)— 
(1)prepare and implement an evaluation design for evaluating the Friends of the Children local chapters that receive subgrants under this Act;  
(2)conduct annual evaluations of the performance and progress of the early intervention programs under this Act;  
(3)provide training and technical assistance to the Friends of the Children local chapters, based on such annual evaluations;  
(4)prepare and submit to the Attorney General a report that describes the activities of such programs and the results of such evaluations; and  
(5)disseminate information and results generated from the operation of the demonstration project and the resulting evaluation with policy makers in the public and private sectors.   
7.Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this Act $7,500,000 for each of the fiscal years 2005 through 2009.  
 
